Citation Nr: 1200860	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972 and from July 2002 to October 2003 with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 1007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary in the instant case.

Initially, the Board notes that the Veteran claims his tonsillar carcinoma is secondary to either burn pits at the Balad Air Base in Iraq, or to exposure to Agent Orange.

The Board notes that the Veteran served in the Navy during the Vietnam Era and the Veteran served in Kuwait/Iraq from April 2003 to September 2003.  The Veteran's post-deployment health assessment indicates that he served in Shubaia, Kuwait, from April 2003 to June 2003 and in Balad, Iraq, from June 2003 to August 2003.

Clinical records dated in August 1991 associated with the Veteran's Reserve duty reflect treatment for a growth.  A benign needle biopsy was conducted at Brigham & Women's Hospital, Boston, Massachusetts.  The handwriting indicating the location of the growth is not completely legible, but the word "jaw" is discerned.  

The Veteran's treatment records indicate a diagnosis of tonsillar carcinoma in July 2007.  A private record also dated in July 2007 treatment report noted a history of a neck nodule for thirty years, which had been stable until January 2007.  An additional August 2007 private treatment report reflects a 23-year history of smoking, until the Veteran had quit a few years prior.  It was also noted that the Veteran drank alcohol on a regular basis.  

In October 2010, the RO requested a medical opinion from the Chief of Hematology/Oncology at a VA medical facility.  The examiner reviewed all of the relevant medical history in the claims file, as well as medical literature, and found it less likely than not that the Veteran's cancer is related to environmental hazards that he experienced while in Iraq.  In so concluding, she explained that the development of cancer from environmental hazards occurs many years after exposure.  She additionally found that the Veteran's cancer is more likely related to his history of smoking and drinking, which she described as "clear cut risks."

Although the RO conceded exposure to Agent Orange, based on the notation in the Veteran's DD 214 that he had served in Vietnam, he had indicated on his initial claim for benefits that he had never been exposed to Agent Orange.  Additionally, his service personnel records make no indication of actual service in Vietnam or of the Veteran ever being in-country.  He has made no allegations concerning where he served in Vietnam or if he actually stepped foot in the country.  Thus, the claim must be remanded for additional development to determine whether the Veteran was exposed to Agent Orange during his first period of active service.  If the AMC/RO determines that such exposure did occur, then a medical opinion should be obtained as to whether the Veteran's tonsillar carcinoma is related to such exposure.

As noted, the Veteran additionally contends that his cancer is related to exposure to burn pits while in Iraq.  The Veteran has submitted voluminous information and research concerning burn pits and their acknowledged hazard.  As many such materials have been associated with the claims file since the October 2010 medical opinion was obtained, the Board finds that another medical opinion is necessary in this case.

Additionally, the Veteran should be asked to identify any facilities where he has received treatment for any growth on his neck, to include treatment during 1991 at Brigham & Women's Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for the disability at issue, particularly treatment for a growth on his neck, to include any treatment at the Brigham & Women's hospital in 1991.  The AMC should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  Any negative search should be noted in the claims file and communicated to the Veteran.

2.  Request information from the Veteran about any service in the Republic of Vietnam.  Attempt to verify any such in-country service through official sources.

3.  Obtain a VA medical opinion from an oncologist to determine if the Veteran's squamous cell carcinoma of the right tonsil is related to active service or any incident of active service.  The examiner must offer an opinion accompanied by a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that the Veteran's squamous cell carcinoma of the right tonsil is related to his exposure to environmental hazards in-service, specifically the burn pits at Balad, Iraq.  

If the RO/AMC determines that the Veteran was exposed to Agent Orange (to include stepping foot in the Republic of Vietnam), then the examiner should also provide an opinion as to whether the Veteran's squamous cell carcinoma of the right tonsil is related to his exposure to Agent Orange.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


